Citation Nr: 0843504	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand/wrist 
disorder.  

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the left knee.  

4.  Entitlement to an initial compensable rating for uterine 
fibroids.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, service connection was 
established for patellofemoral syndrome of each knee, and a 
noncompensable rating was assigned.  Service connection for 
fibroid uterus was also established, and a noncompensable 
rating was assigned.  Service connection for a right 
hand/wrist disorder was denied.  The veteran appealed, and 
this appeal ensued.  

A videoconference hearing was held in November September 2008 
before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  A copy of the transcript of that hearing is 
of record.  

At the hearing, the veteran raised the issues of entitlement 
to service connection for a psychiatric disorder and 
entitlement to service connection or special monthly 
compensation due to loss of a creative organ (inability to 
conceive) due to service-connected uterine fibroids.  The 
Board notes that special monthly compensation is appropriate 
when a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  The uterus and cervix can be 
considered creative organs.  38 U.S.C.A. § 1114(k) (West 2002 
& Supp 2007); 38 C.F.R. § 3.350(a)(1) (2008).  These issues 
have not been properly developed or certified for appellate 
consideration, and the Board will not assume jurisdicition 
over them.  These matters are referred to the RO for such 
further action as is deemed appropriate.  

The issue of entitlement to service connection for a right 
wrist/hand disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
patellofemoral syndrome of the right knee is currently 
manifested by subjective complaints of pain, with otherwise 
essentially normal clinical findings, including full range of 
knee motion, and with no more than slight impairment.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
patellofemoral syndrome of the left knee is currently 
manifested by subjective complaints of pain, with otherwise 
essentially normal clinical findings, including full range of 
knee motion, and with no more than slight impairment.

3.  Uterine fibroids are no more than mild and do not require 
continuous treatment or cause displacement of the uterus.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable 
evaluation for patellofemoral syndrome of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Code (DCs) 5299-5257 (2008).

2.  The schedular criteria for an initial compensable 
evaluation for patellofemoral syndrome of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, DCs 
5299-5257 (2008).

3.  The criteria for a compensable evaluation for uterine 
fibroids are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.116, DC 7613 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2006 letter to the veteran from the RO specifically notified 
her of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting her to provide any information 
or evidence in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements from the 
veteran and her representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the March 2006 
letter mentioned above and again in correspondence dated in 
January 2007.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2008).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning different ratings assigned during 
different periods of the appeal as symptoms change).



Bilateral Patellofemoral Syndrome

Factual Background

Review of the record reflects that shortly before service 
separation, the veteran reported bilateral knee complaints.  
Primarily, she stated that the knees were crickety and it 
sounded like something was grinding.  

At the time of VA orthopedic examination in May 2006, the 
veteran reported bilateral, intermittent knee pain.  Physical 
exam showed that range of motion (ROM) of the knees was from 
0 degrees extension to 100 degrees of flexion.  She was 
capable of rapid and repetitive motion of the knees, and on 
such motion , the ROM was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  There was no laxity 
of either knee.  X-rays were interpreted as normal.  
Bilateral patellofemoral syndrome was diagnosed.   

A private physician reported in July 2006 that the veteran 
had full ROM of the knees.  The cruciate and collateral 
ligaments were intact.  There was some grinding with motion 
of the patella and the patellofemoral groove.  

Additional VA orthopedic examination was conducted in 
February 2008.  The veteran reported no problems with her 
right knee and refused to have it examined.  She reported 
some left knee pain.  She had difficulty with prolonged 
standing, walking, and sitting more than 5 hours.  She also 
reportedly had trouble with stairs and squatting.  On 
examination, she had a normal gait and no right or left knee 
instability.  There was no swelling, tenderness, or crepitus.  
Flexion of the knee was to 140 degrees with full extension 
and with no loss of motion following repetitive movements.  

At a video conference hearing in September 2008, the veteran 
testified that she experienced pain in both knees, 
particularly when sitting down or when wearing heels.  She 
said that her left knee was worse than the right.  She sat 
for approximately 5 hours per day at work and had not had to 
miss due to knee complaints.   

Legal Analysis

The veteran's service-connected right and left knee 
disabilities are evaluated as noncompensably disabling under 
DCs 5299-5257.  Hyphenated DCs are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the specific basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2008).  Here, the veteran's service-connected 
left and right knee disabilities are rated as analogous to 
limitation of flexion under DC 5256.  38 C.F.R. § 4.71a 
(2008).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
20 percent evaluation for moderate impairment of the knee and 
a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 
5257.

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under.  38 C.F.R. § 4.71a, DC 5258 (2008).  
Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5259 (2008).

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2008).

The knee is considered a major joint. 38 C.F.R. § 4.45(f) 
(2008).  The normal range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).

More recently, the General Counsel has held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Upon review of the probative and objective medical evidence, 
the Board is of the opinion that initial compensable 
evaluations are not warranted for the veteran's service- 
connected right and left knee disabilities.  During the 
February 2008 VA examination, ROM of the left knee was from 0 
to 140 degrees, essentially normal motion, with no evidence 
of instability.  X-rays taken at the time were normal.  
Earlier examinations have failed to reveal objective left or 
right knee impairment that would warrant a compensable rating 
under any pertinent criteria.

While the veteran has reported subjective complaints of pain, 
the clinical findings in 2006, 2007, and 2008 reflect no 
reported increase in fatigue, weakness, lack of endurance, or 
limited motion with repetitive use.  The veteran did not 
report increased pain with repetitive use.  Such findings do 
not meet, or even approximate, a compensable evaluation under 
any of the pertinent DCs.  The veteran is not been shown to 
have ranges of motion with regard to limitation of flexion or 
extension that would warrant a compensable disability 
evaluation under DCs 5260 or 5261.  Further, there has also 
been no demonstration that she has subluxation or lateral 
instability.  As such, a compensable evaluation would not be 
warranted under DC 5257.  A separate rating for arthritis of 
the right knee is not warranted as there is no clinical 
evidence of right or left knee arthritis shown on any X-ray 
or other diagnostic report pertinent to the veteran's 
service-connected right and left knee patellofemoral 
syndrome.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The VA examiners reported no 
visible evidence of pain on motion, with no decrease in range 
of motion, fatigue, or lack of endurance.  As such, the Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected right and left knee 
disabilities are contemplated in the currently assigned 
noncompensable ratings.  There is no indication that pain, 
due to disability of the right and left knee, caused 
functional loss greater than that contemplated by the 
noncompensable evaluations assigned by the RO.  38 C.F.R. § 
4.40; DeLuca v. Brown, supra.

Accordingly, the Board concludes that objective medical 
evidence of record preponderates against initial compensable 
disability ratings for the veteran's service-connected right 
and left knee disabilities.  The preponderance of the 
evidence is clearly against the claims.  38 U.S.C.A. § 5107.

Further, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for her service-connected left 
and right knee disabilities, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed her original claim 
for service connection have the disabilities on appeal been 
more disabling than as currently rated under the present 
decision of the Board.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, there has been no 
evidence submitted to show that the left and right knee 
disabilities, alone, have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Uterine Fibroids

Factual Background

The veteran's service treatment records reflect a history of 
a fibroid uterus on ultrasound exam in January 1997.  She 
underwent myomectomy and lysis of adhesions of a 14 weeks' 
size uterus with multiple fibroids in August 2000.  
Ultrasound in November 2005 showed an enlarged and bulky 
uterus with multiple intrauterine fibroids.  

Upon post service VA examination in May 2006, the veteran 
stated that she took no medications for this condition.  She 
had monthly menstrual cycles occurring every four weeks with 
average amount of bleeding which continued up to 10 days.  
She experienced no urinary frequency, urgency, nocturia, 
dysuria, or stress/urge incontinence.  She reported slight 
dysmenorrhea and post coital dyspareunia.  She had no vaginal 
discharge, itching, or odor.  She had a heavy menstrual flow 
since she stopped oral contraception in an attempt to 
conceive.  Physical exam observed no organomegaly.  The 
uterus showed a mildly enlarge size, normal shape, and smooth 
consistency.  The adnexa was not palpable or tender, and 
there were no masses in the region.  Ultrasound in July 2006 
revealed six intrauterine fibroids present with the uterus 
anteverted and some distortion of the endometrium.  

At the time of VA examination in February 2008, the veteran 
reported undergoing uterine fibroid embolization in August 
2007 at a private facility.  She denied any current abnormal 
cramps, discharge, or abdominal pain or pressure and exam was 
essentially normal.  

In medical treatise excerpts obtained from the internet and 
added to the record in April 2008, surgical (experimental and 
invasive) treatment for uterine fibroids was discussed.  
Also, a list was provided regarding adverse effects from 
uterine fibroids that had been reported in medical 
publications.  Adverse effects included ovarian damage, loss 
of orgasm, pain, vaginal discharge, and bleeding.  

Legal Analysis

DC 7613 is designated for disease, injury, or adhesions of 
the uterus.  They are rated under the General Rating Formula 
for Disease, Injury, or Adhesions of the Female Reproductive 
Organs.  Under the formula, with symptoms not controlled by 
continuous treatment, a 30 percent rating is assigned.  With 
symptoms that require continuous treatment, a 10 percent 
rating is assigned.  With symptoms that do not require 
continuous treatment, a noncompensable rating is assigned.  

In this case, the Board concludes that the veteran's symptoms 
do not require continuous treatment, and a compensable rating 
is not warranted.  At the 2008 evaluation, she said that 
since fibroid embolization in 2007, her symptoms had 
improved.  She denied any excess menstrual bleeding, normal 
cramps, and reported no abnormal vaginal discharge.  There 
was no abdominal pain or pressure symptoms.  Clearly, 
continuous treatment which is required for a compensable 
rating is not currently demonstrated.  

As pointed out, however, by the RO in the April 2008 
supplemental statement of the case (SSOC), the veteran's 
disability rating will be reconsidered at any time with the 
submission of evidence describing current residuals of this 
condition.  

Further, it is noted that as to the medical treatise 
excerpts, they are very general in nature and do not address 
the specific facts of the veteran's claim before the Board.  
As this generic medical journal or treatise evidence does not 
specifically state an opinion as to the severity of the 
veteran's current symptoms, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).

In view of the holding in Fenderson, supra, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for her service-connected uterine fibroids, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
her original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

An initial compensable evaluation for patellofemoral syndrome 
of the right knee is denied.  

An initial compensable evaluation for patellofemoral syndrome 
of the left knee is denied.  

An initial compensable evaluation for uterine fibroids is 
denied.  


REMAND

It is also the veteran's assertion that she has a right 
hand/wrist disorder of service origin.  She complained of 
right hand pain in May 2005.  There was full ROM at the time 
and sensation was intact .  Indication was suspect overuse 
injury.  She was splinted for 14 days and provided Motrin for 
symptoms.  While VA examinations in 2006 and 2008 were 
essentially been negative, a private physician reported in 
2007 that X-rays of the right wrist showed decreased joint 
space at the radiocarpal joint indicative or early arthritis.  
The claimant recently testified as to increased problems with 
the wrist, particularly when working as she had to use her 
hands.  

Given the apparent ambiguity inherent in these contradictory 
findings, the Board is of the opinion that further 
development in the form of an additional VA orthopedic 
examination would be appropriate prior to a final 
adjudication of the veteran's current claims for service 
connection.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her right wrist/hand, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should then be afforded 
an additional VA examination or 
examinations by an appropriate specialist 
or specialists in order to more 
accurately determine the exact nature and 
etiology of any current right hand/wrist 
disabilities.  To the extent possible, 
these examination(s) should be conducted 
by an examiner or examiners who have not 
heretofore seen or examined the veteran.  
The AMC/RO is advised that the veteran 
must be given adequate notice of the date 
and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on her 
claim.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the requested 
examination(s), the appropriate examiner 
or examiners should specifically comment 
as to whether any current right hand or 
right wrist disabilities exist, and, if 
so, whether it is as likely as not that 
the condition(s) had its/their origin 
during the veteran's period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

3.  Thereafter, the AMC/RO should review 
the veteran's claims for service 
connection for a chronic right hand/wrist 
disability.  Should any benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC which must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of the most 
recent SSOC in April 2008.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


